Hardin, J.:
• The evidence indicated that the plaintiff was requested regu- ■ larly to take, care of the charge, ill accordance with the discipline of the Methodist Church, as a minister of the Gospel, and that he complied with the request aiid entered upon the discharge of the duties, under ail understanding that he. shpuld be compensated, and that at the close of the first year, he was reappointed in and continued ill the discharge of his duties;. Such performance of his duties was with the knowledge of the trustees of the defcnd■ant, and the congregation worshiping in the defendant’s edifice; and the plaintiff thus became entitled to the compensation which he earned in the performance of such services. (Dunn v. St. Andvew's, Church, 14 Johns., 118.) It. was held in that, case that assumpsit lies upon an implied promise against corporations. If the employment and the, performance are. with the knowledge *343and acquiescence of-those Avho are authorized by the corporation or who are authorized to act for it, it is bound to recompense the person performing the services. (Hooker v. Eagle Bank, 30 N. Y., 86.) Receiving the services, as in this case, after a request, gives rise to an implied assumpsit. (Fister v. La, Rue, 15 Barb., 323; Peterson v. Mayor, 17 N. Y., 449.) The complaint contained such a statement of facts as would justify, upon the evidence received, a recovery predicated upon an implied promise to pay for the services which had been performed by the plaintiff as minister. The Code only requires the facts which constituted a cause of action to be averred.
The learned counsel for the defendant cites us to the 8th section of the 60th chapter of the Laws of 1813, and claims that there was no contract made in the mode prescribed in that section. (3 R. S., 693, § 8 [Edm. ed.].) That section provides that the salary “shall be ascertained by a majority of the persons entitled to elect trustees, at a meeting to be called for that purpose, and guch salaries, Avhen fixed, shall be ratified by the said trastees, or a majority of them, by an instrument in Avriting, under their common seal, which salary shall thereupon be paid by the said trustees out of the reArenues of such church, congregation or society.”
That does not prohibit any other mode of contracting, and it must be borne in mind that Ave are not considering an executory contract. Here the services have been performed, it must be presumed, upon the evidence, in the presence of the congregation and of the trustees. They have had the benefit of the services, and, according to the cases cited (supra), the corporation has become liable upon an implied assumpsit. Even, if the original employment Avas by unauthorized agents, the corporation could ratify their acts, and such acqiescence, as avías presented by the evidence, would justify an inference of a ratification. (Hoyt v. Thompson’s, Ex’r., 19 N. Y,, 207.) Besides, the corporation had poAver to Avaive any formality in the execution of a contract made for its benefit. (Barnes v. Ontario Bank, 19 N. Y. 169; Trustees of F. B. Church v. B. F. Ins. Co., 19 id., 311.) The evidence Avas somewhat conflicting as to the requirements of the discipline, in respect to the salary of the minister, and that difference among the brethren as to its requirements, as Avell as all the *344other disputed questions, should have been submitted to the jury, and the nonsuit was therefore improperly granted, and should be set aside and a new trial ordered, with costs to abide the event.
Talcott, P. J., and Smith, J., concurred. •
New trial granted, with costs to abide the event.